Exhibit 10.38


STRATUS PROPERTIES INC.
DIRECTOR COMPENSATION
(Effective January 1, 2018)




Cash Compensation


Each non-employee director of Stratus Properties Inc. (“Stratus”) receives an
annual of $35,000. The lead independent director receives an additional annual
fee of $25,000. Committee chairs receive an additional annual fee as follows:
Audit Committee, $17,500; Compensation Committee, $12,500; and Nominating and
Corporate Governance Committee, $10,000. Each committee member, excluding the
chair of each committee, receives an additional annual fee as follows: Audit
Committee members, $7,500; Compensation Committee members, $6,000; and
Nominating and Corporate Governance Committee, $5,000. Each director also
receives reimbursement for reasonable out-of-pocket expenses incurred in
attending board and committee meetings.


Equity-Based Compensation


Each non-employee director receives equity-based compensation under Stratus’
stock incentive plans, which were approved by Stratus’ stockholders. On
September 1st of each year, each non-employee director receives a grant of
restricted stock units (RSUs) having a grant date fair value equal to $45,000.
The RSUs vest ratably over the first four anniversaries of the grant date. Each
RSU entitles the director to receive one share of Straus common stock upon
vesting.





